Exhibit 10(d)

 

 

 

 

SUPPLEMENTAL

(409A Grandfathered

   LOGO [g521471g99y27.jpg]   

THRIFT PLAN

Component)

of

UNION PACIFIC CORPORATION

(Originally effective as of January 1, 2009,

with amendments effective as of March 1, 2013.)

 

 



--------------------------------------------------------------------------------

 

ARTICLE ONE

Scope of Plan and Definitions

 

1.1

Purpose and Scope of Plan - The purpose of the Plan (this and other capitalized
terms having the meanings set forth below) is to provide benefits to Eligible
Employees who participate in the Thrift Plan in excess of those permitted under
the Thrift Plan because of the limitations set forth in Sections 401(a)(17) and
415 of the Code. To the extent that benefits are provided under the Plan, solely
because of the limitations set forth in Section 415 of the Code, the Company
intends to maintain the Plan as an “excess benefit plan” as that term is defined
in Section 3(36) of ERISA. The rights of each Participant and his Beneficiaries
to benefits under the Plan shall be governed by the Plan as set forth herein and
as it may hereafter be amended from time to time. This Plan is effective
January 1, 2009, unless expressly provided otherwise herein.

 

1.2

Applicability - The Supplemental Thrift Plan was bifurcated into two components,
effective January 1, 2009. As reflected in the terms of this Plan, one such
component is applicable solely to those amounts that were, as of December 31,
2004, both credited to a Participant’s Account and fully vested in accordance
with the terms of the Supplemental Thrift Plan as in effect on December 31, 2004
(including related investment gains and losses occurring thereafter), which
terms were not materially modified after October 3, 2004. With respect to any
other amounts credited to a Participant’s account under the Supplemental Thrift
Plan, the rights of the Participant and his Beneficiaries shall be governed by
the component of the Supplemental Thrift Plan known as the “Supplemental Thrift
Plan (409A Non-Grandfathered Component) of Union Pacific Corporation, effective
January 1, 2009.” Prior to January 1, 2009, with respect to all amounts credited
under the Supplemental Thrift Plan that were subject to section 409A of the
Code, the Supplemental Thrift Plan was administered in good faith compliance
with section 409A of the Code.

 

1.3

Definitions - As used in the Plan, the following terms shall have the meanings
set forth below, unless a different meaning is plainly required by the context:

 

  (a)

“Account” shall mean the entries maintained on the books of the Company which
represent a Participant’s interest under the Plan. The term “Account” shall
refer, as the context indicates, to either or both of the following:

 

  (1)

“A Account” shall mean the Account which shows amounts credited to a Participant
pursuant to Section 2.1 of the Supplemental Thrift Plan as in effect on
December 31, 2004, valued in accordance with Section 2.1 and adjusted for
payments made pursuant to Section 3.1.

 

1



--------------------------------------------------------------------------------

  (2)

“B Account” shall mean the Account which shows amounts credited to a participant
pursuant to Section 2.2 of the Supplemental Thrift Plan as in effect on
December 31, 2004, valued in accordance with Section 2.1 and adjusted for
payments made pursuant to Section 3.1.

 

 

Under no circumstances shall a Participant’s Account be deemed to include
amounts (including investment gains and losses thereon) which under the terms of
the Supplemental Thrift Plan were credited after December 31, 2004 or were not
vested as of that date.

 

  (b)

“Beneficiary” shall mean the person designated by a Participant to receive his
interest under the Thrift Plan in the event of his death, unless the Participant
designates a different person to be his Beneficiary hereunder pursuant to
procedures adopted by the Named Fiduciary-Plan Administration. If a Participant
has made no such designation under the Thrift Plan, the Participant shall
designate the person to be his Beneficiary hereunder pursuant to procedures
adopted by the Named Fiduciary-Plan Administration. Absent such designation, the
Participant’s Beneficiary shall be his estate.

 

  (c)

“Participant” shall mean any person who has an Account which has not been
distributed pursuant to Section 3.1.

 

  (d)

“Plan” shall mean the Union Pacific Corporation Supplemental Thrift Plan (409A
Grandfathered Component), as amended and restated in its entirety effective as
of January 1, 2009 as set forth herein, and as it may hereafter be amended from
time to time.

 

  (e)

“Supplemental Thrift Plan” shall mean the Union Pacific Corporation Supplemental
Thrift Plan, effective January 1, 1989, and as it may thereafter be amended from
time to time. The Supplemental Thrift Plan is comprised of the following
components, each of which is set forth in a separate document: (1) The Union
Pacific Corporation Supplemental Thrift Plan (409A Grandfathered Component), and
(2) The Union Pacific Corporation Supplemental Thrift Plan (409A
Non-Grandfathered Component).

 

  (f)

“Thrift Plan” shall mean the Union Pacific Corporation Thrift Plan, as in effect
as of January 1, 1989, and as it may thereafter be amended from time to time.

 

1.4

Terms Defined in the Thrift Plan - For all purposes of the Plan, the following
terms shall have the meanings specified in the Thrift Plan, unless a different
meaning is plainly required by the context: “Affiliated Company”; “Board of
Directors”; “Code”; “Company”; “ERISA”; “Named Fiduciary-Plan Administration”;

 

2



--------------------------------------------------------------------------------

 

and “Separation from Service”; provided, however, that in determining if a
Separation from Service has occurred, the initial public offering of Overnite
Corporation that is the subject of Form S-1 Registration Statement
No. 333-107614 shall be disregarded.

 

1.5

Other Definitional Provisions - The terms defined in Sections 1.3 and 1.4 of the
Plan shall be equally applicable to both the singular and plural forms of the
terms defined. The masculine pronoun, whenever used, shall include the feminine
and vice versa. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in the Plan shall refer to the Plan as a whole and not
to any particular provision of the Plan, unless otherwise specified.

 

 

ARTICLE TWO

Valuation of Accounts

 

2.1

Valuation of Accounts - Pending distribution pursuant to Section 3.1, the value
of amounts credited to a Participant’s A and B Accounts as of any subsequent
date shall be determined by the Named Fiduciary-Plan Administration as follows:

 

  (a)

except as provided in (b) and (c) below, as if such amounts had instead been
actually contributed to the Thrift Plan and been invested in accordance with the
investment provisions set forth in Article VI (effective August 8, 2007, without
regard to Section 6.05A) thereof, provided that investment elections for
purposes of the Plan may differ from those made by such Participant under the
Thrift Plan; or

 

  (b)

except as provided in (c) below, after a Participant’s accounts under the Thrift
Plan are transferred to another defined contribution plan maintained within the
controlled group of corporations of which the Company is the common parent, as
if such Accounts had been actual investments transferred to such transferee plan
and been invested in accordance with the investment provisions set forth in such
transferee plan (effective August 8, 2007, without regard to a provision, if
any, in such transferee plan permitting participants in such transferee plan to
participate in the Vanguard Advisers Managed Account Program), provided that
investment elections for purposes of the Plan may differ from those made by such
Participant under such transferee plan; or

 

  (c)

effective May 1, 1991 for a Participant who is subject to the restrictions under
Section 16 of the Securities Exchange Act of 1934, as if such amounts had
instead been actually contributed to the Thrift Plan and been invested in
accordance with the investment provisions set forth in Article VI (effective
August 8, 2007, without regard to Section 6.05A)

 

3



--------------------------------------------------------------------------------

 

thereof except that the Participant must make separate investment elections for
purposes of this Plan so that no amount will be treated as if it were actually
invested in the Company common stock fund and may make other investment
elections for purposes of the Plan that differ from those made under the Thrift
Plan.

 

 

ARTICLE THREE

Payments

 

3.1

Payments on Separation from Service -

 

  (a)

Except as provided in subparagraph (b), as soon as administratively practicable
following the completion of the first valuation of a Participant’s Account
pursuant to Section 2.1 which coincides with or next follows the Participant’s
Separation from Service, the value of the Participant’s Account at the time of
such Separation from Service shall be paid to the Participant or, if such
Participant is not living at the time of payment, to such Participant’s
Beneficiaries in a single lump-sum payment in cash.

 

  (b)

A Participant may elect in writing at least six (6) months prior to his
Separation from Service and in the tax year prior to his Separation from Service
to have his Account paid to him or, if such Participant is not living at the
time of payment, to such Participant’s Beneficiaries, in accordance with one of
the following forms:

 

  (1)

A single lump-sum distribution as provided in subparagraph (a) payable in the
year of the Participant’s Separation from Service or (if elected by the
Participant) January of the next year following such Separation from Service;

 

  (2)

Annual installments over a period not to exceed fifteen (15) years, such
installment period to be elected by the Participant, beginning as soon as
administratively practicable following: (A) the Participant’s Separation from
Service or (B), if elected by the Participant, January of the next year
following such Separation from Service, with (under either option) subsequent
installments paid in January of each subsequent year, provided that all
subsequent installments will be paid in the next succeeding January, with each
installment determined by dividing the value of the Participant’s vested Account
by the number of installments remaining to be made; or

 

4



--------------------------------------------------------------------------------

  (3)

A single lump-sum distribution payable in January of a year following the
Participant’s Separation from Service that is not later than fifteen (15) years
from the Participant’s Separation from Service, such year to be elected by the
Participant. The amount of such distribution shall equal the balance in the
Participant’s Account at such specified date. Pending the lump-sum distribution
as aforesaid, the Participant’s Account shall continue to be invested in
accordance with Article Two. At the end of each calendar quarter following the
Participant’s Separation from Service, the net increase or decrease in the value
of the Account, measured from the first valuation of such Account pursuant to
Article Two which coincides with or next follows the Participant’s Separation
from Service, shall be determined. The amount of any such net increase for any
calendar quarter shall be distributed to the Participant within thirty (30) days
following the end of such calendar quarter.

 

  (c)

On the death of a Participant whose Account is payable under (b)(2) or (3), the
Named Fiduciary-Plan Administration, in her sole discretion, may accelerate one
or more installments or payments, and change the form of payment or distribution
in accordance with this Section 3.1, of any balance of a Participant’s Account.

 

3.2

Payments Prior to Separation From Service – A Participant may request a
withdrawal from his Account prior to his Separation from Service by filing a
request with the Named Fiduciary-Plan Administration. Any withdrawal under this
Section will be charged with a 10% early withdrawal penalty that will be
withheld from the amount withdrawn and such amount withheld shall be irrevocably
forfeited. All withdrawals shall be made pro-rata from the investment funds in
which the Participant’s Account are invested at the time of the withdrawal.

 

3.3

All payments attributable to credits made hereunder on behalf of a Participant
shall be made by the Company on its own behalf or on behalf of the Affiliated
Company by who such Participant was employed when such credits were made. Such
Affiliated Company shall reimburse the Company for all amounts paid on its
behalf.

 

 

ARTICLE FOUR

Administration

 

5



--------------------------------------------------------------------------------

4.1

Responsibilities and Powers of the Named Fiduciary-Plan Administration - The
Named Fiduciary-Plan Administration shall be solely responsible for the
operation and administration of the Plan and shall have all powers necessary and
appropriate to carry out her responsibilities in operating and administering the
Plan. Without limiting the generality of the foregoing, the Named Fiduciary-Plan
Administration shall have the responsibility and power to interpret the Plan, to
make factual determinations and to determine whether a credit should be made on
behalf of a Participant, the amount of the credit and the value of the amount so
credited on any subsequent date. The determination of the Named Fiduciary-Plan
Administration, made in good faith, shall be conclusive and binding on all
persons, including Participants and their Beneficiaries.

 

4.2

Outside Services - The Named Fiduciary-Plan Administration may engage counsel
and such clerical, medical, financial, investment, accounting and other
specialized services as she may deem necessary or desirable to the operation and
administration of the Plan. The Named Fiduciary-Plan Administration shall be
entitled to rely, and shall be fully protected in any action or determination or
omission taken or made or omitted in good faith in so relying, upon any
opinions, reports or other advice which is furnished by counsel or other
specialist engaged for that purpose.

 

4.3

Indemnification - The Company shall indemnify the Named Fiduciary-Plan
Administration against any and all claims, loss, damages, expense (including
reasonable counsel fees) and liability arising from any action or failure to act
or other conduct in her official capacity, except when the same is due to her
own gross negligence or willful misconduct.

 

4.4

Claims Procedures - The claims procedures set forth in Article XIII of the
Thrift Plan shall apply to any claim for benefits hereunder, subject to such
changes as the Named Fiduciary-Plan Administration deems necessary or
appropriate.

 

 

ARTICLE FIVE

Amendment and Termination

 

5.1

Amendment - The Board of Directors reserves the right at any time and from time
to time, and retroactively if deemed necessary or appropriate to conform with
governmental regulations or other policies, to modify or amend in whole or in
part any or all of the provisions of the Plan. In addition, (i) prior to
March 1, 2013 the Senior Vice President-Human Resources of the Company; and
(ii) on and after March 1, 2013 the Vice President-Human Resources of Union
Pacific Railroad Company or such other officer or employee of Union Pacific
Railroad Company or the Company with similar authority, may make (a) all
technical, administrative, regulatory and compliance amendments to the Plan,
(b) any

 

6



--------------------------------------------------------------------------------

 

amendment to the Plan necessary or appropriate to conform the Plan to changes in
the Thrift Plan, and (c) any other amendment to the Plan that will not
significantly increase the cost of the Plan to the Company as he or she deems
necessary or appropriate. Notwithstanding anything to the contrary above, no
amendment shall operate to reduce the accrued benefit of any individual who is a
Participant at the time the amendment is adopted.

 

5.2

Termination - The Plan is purely voluntary and the Board of Directors reserves
the right to terminate the Plan at any time, provided, however, that the
termination shall not operate to reduce the accrued benefit of any individual
who is a Participant at the time the Plan is terminated.

 

 

ARTICLE SIX

General Provisions

 

6.1

Source of Payments - The Plan shall not be funded and all payments hereunder to
Participants and their Beneficiaries shall be paid from the general assets of
the Company. The Company shall not, by virtue of any provisions of the Plan or
by any action of any person hereunder, be deemed to be a trustee or other
fiduciary of any property for any Participant or his Beneficiaries and the
liabilities of the Company to any Participant or his Beneficiaries pursuant to
the Plan shall be those of a debtor only pursuant to such contractual
obligations as are created by the Plan and no such obligation of the Company
shall be deemed to be secured by any pledge or other encumbrance on any property
of the Company. To the extent that any Participant or his Beneficiaries acquire
a right to receive a payment from the Company under the Plan, such right shall
be no greater than the right of any unsecured general creditor of the Company.

 

6.2

No Warranties - Neither the Named Fiduciary-Plan Administration nor the Company
warrants or represents in any way that the value of each Participant’s Account
will increase or not decrease. Such Participant assumes all risk in connection
with any change in such value.

 

6.3

Inalienability of Benefits - No benefit payable under, or interest in, the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any attempt to do so shall be

 

7



--------------------------------------------------------------------------------

 

void; nor shall any such benefit or interest be in any manner liable for or
subject to garnishment, attachment, execution or levy or liable for or subject
to the debts, contracts, liabilities, engagements or torts of any Participant or
his Beneficiaries. In the event that the Named Fiduciary-Plan Administration
shall find that any Participant or his Beneficiaries has become bankrupt or that
any attempt has been made to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge any benefit payable under, or interest in, the Plan,
the Named Fiduciary-Plan Administration shall hold or apply such benefit or
interest or any part thereof to or for the benefit of such Participant or his
Beneficiaries, his spouse, children, parents or other relatives or any of them.

 

6.4

Expenses - The Company shall pay all costs and expenses incurred in operating
and administering the Plan, including the expense of any counsel or other
specialist engaged by the Named Fiduciary-Plan Administration.

 

6.5

No Right of Employment - Nothing herein contained nor any action taken under the
provisions hereof shall be construed as giving any Participant the right to be
retained in the employ of the Company or any Affiliated Company.

 

6.6

Limitations on Obligations - Neither the Company, nor any Affiliated Company,
nor any officer or employee of either, nor any member of the Board of Directors
nor the Named Fiduciary-Plan Administration shall be responsible or liable in
any manner to any Participant, Beneficiary or any person claiming through them
for any action taken or omitted in connection with the granting of benefits or
the interpretation and administration of the Plan.

 

6.7

Withholding - The Company shall, on its own behalf or on behalf of the
Affiliated Companies, withhold from any payment hereunder the required amounts
of income and other taxes.

 

6.8

Headings - The headings of the Sections in the Plan are placed herein for
convenience of reference and, in the case of any conflict, the text of the Plan,
rather than such heading, shall control.

 

6.9

Construction - The Plan shall be construed, regulated and administered in
accordance with the laws of the State of Utah, without regard to the choice of
law principles thereof.

 

6.10

Payments to Minors, Etc. - Any benefit payable to or for the benefit of a minor,
an incompetent person or other person incapable of receipting therefor shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person and such payment
shall fully discharge the Named Fiduciary-Plan Administration, the Company, all
Affiliated Companies and all other parties with respect thereto.

 

8